DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/17/2018, 3/31/2020, and 11/10/2020 has been considered by the examiner. 
Specification
3.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “a floor cleaning apparatus,” in claim 1.  
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
8.	Claim 1 recites “a floor cleaning apparatus.”  However it is unclear as to what structural components make up the floor cleaning apparatus.  The specification does not provide guidance or supports as to what this entails.  For examination purposes, it will be broadly interpreted as any structure capable for cleaning a floor such as a dispenser or a brush.  Due to their dependencies from claim 1, claims 2-10 are also rejected under 112 paragraph b.  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (CN204644936; See English Machine Translation provided by applicant) and further in view of Pan Xin (CN105433860; See English Machine Translation provided by applicant).
13.	Regarding claim 1, Cheng teaches an intelligent floor cleaning robot (abstract and fig 1), comprising a vehicle body (fig 1), a control box (7/8; description page 3), a floor cleaning apparatus (4 brush disk; description page 1 and 3), a manual steering apparatus (steering wheel mechanism, abstract and description top paragraph in page 3; also seen from fig 1 near component 1), an autonomous steering apparatus (2, electric steering reads on autonomous steering, fig 1, page 3), a navigation apparatus (navigation module; abstract and description bottom paragraph of page 3), and a mileage apparatus (odometer, description 4th to last line on page 2, description 2nd paragraph on page 4, and claim 4) wherein the vehicle body comprises a steering rack (seen from fig 1, area around 1 holding the steering wheel), a steering driving wheel (3, fig 1, description page 3), a driven wheel (5 in fig 1; description page 3), and a frame (body structure in fig 1 reads on frame), the steering driving wheel (3) and the driven wheel (5) are located at front (seen by 3 in fig 1) and rear sides (seen by 5 in fig 1) of a bottom portion of the frame (fig 1), and the steering driving wheel is connected to the frame by using a rotating shaft (seen by fig 1, shown by cylindrical structure holding the steering wheel); the control box (7/8, description page 3) is located in a middle location (fig 1) above the vehicle body and is fixedly connected to the vehicle body (fig 1); the floor cleaning apparatus (4) is located below the vehicle body (fig 1); and the navigation apparatus comprises a 3D laser (description last paragraph page 3 reads on 3D laser) and a laser mounting rack (page 4, implicitly taught lasers have rack), and the navigation apparatus is located above the vehicle body (in control 1 which is above body, fig 1).
14.	Although Cheng teaches using water for cleaning and removing used water (abstract), it fails to specifically teach a clean water tank, a dirty water tank, the clean water tank located above the vehicle body and fixedly connected to vehicle body, and the dirty water tank located at a rear side above the clean water tank and is fixedly connected to the clean water tank.     
15.	Regarding claim 2, the present combination of Cheng and Pan Xin teaches wherein the manual steering apparatus comprises the rotating shaft (seen from fig 1 of Cheng), a steering wheel (seen from fig 1 of Cheng), and a seat (description first paragraph page 1, seen from fig 1 above 8 in Cheng); a lower end of the rotating shaft is linked to the steering driving wheel (3) (implicitly taught since shaft is in communication with steering driving wheel 3); an upper end of the rotating shaft is connected to the steering wheel (seen from fig 1 of Cheng); and the seat is located above the control box (7) (seen from fig 1, seat above 7 in Cheng). 
16.	Regarding claim 3, the present combination of Cheng and Pan Xin teaches wherein the autonomous steering apparatus comprises a transmission apparatus and a drive motor (abstract and description first paragraph on page 1 in Cheng), the autonomous steering apparatus is located in the steering rack (fig 1 of Cheng) and is fixedly connected to the steering rack (fig 1 of Cheng, rack which is also holding control panel 1), and the transmission apparatus 
17.	Regarding claim 4, the present combination of Cheng and Pan Xin teaches a linkage mode between the lower end of the rotating shaft and the steering driving wheel is chain gear transmission (abstract and description first paragraph page 3 of Cheng) (reads on chain and gear transmission).
18.	Regarding claim 5, the present combination of Cheng and Pan Xin teaches wherein a connection mode between the upper end of the rotating shaft and the steering wheel is a fixed connection (seen by fig 1 of Cheng, with steering wheel being coupled to the shaft reads on fixed connection).
19.	Regarding claim 6, the present combination of Cheng and Pan Xin teaches wherein the floor cleaning apparatus (4) is located between the steering driving wheel (3) and the driven wheel (5) (as seen from fig 1 of Cheng), and the floor cleaning apparatus is communicated with the clean water tank and the dirty water tank (based on combination of claim 1 as Cheng is used to supply and collect water which are stored in tanks provided by Pan Xin).
20.	Regarding claim 9, the present combination of Cheng and Pan Xin teaches wherein the control box (7/8) comprises a drive power supply (battery 7), an electric control board (control module in 8), and a drive mode toggle switch (control panel 1) (page 3 of Cheng); the drive power supply (7) and the electrical control board (8) are located in the middle location above the vehicle body (fig 1 of Cheng) and are fixedly connected to the vehicle body (fig 1 and page 4 of Cheng); and the drive mode toggle switch (1) is mounted below the steering wheel (fig 1 of Cheng).
21.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (CN204644936; See English Machine Translation provided by applicant) and Pan Xin (CN105433860; See English Machine Translation provided by applicant) and further in view of Rombouts et al. (PG Pub U.S 2018/0120116).   

23.	Regarding claim 8, the present combination of Cheng, Pan Xin, and Rombouts teaches that the transmission apparatus is a gear transmission apparatus (abstract and description first paragraph page 3 of Cheng).



 
24.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (CN204644936; See English Machine Translation provided by applicant) and Pan Xin (CN105433860; See English Machine Translation provided by applicant) and further in view of Ickes et al. (PG Pub U.S 2011/0132402).   
25.	Regarding claim 10, the present combination of Cheng and Pan Xin fails to teach wherein the manual steering apparatus further comprises a universal joint and a second rotating shaft; the manual steering apparatus is located in the steering rack; the lower end of the rotating shaft is connected to the second rotating shaft by using the universal joint; and the universal joint is in key connection with the rotating shaft and the second rotating shaft.  However, Ickes teaches a floor cleaning vehicle wherein it is known for manual steering apparatus further comprises a universal joint (252 or 262) and a second rotating shaft (250 or 260) (para 0022) (fig 2A); the manual steering apparatus is located in the steering rack (fig 2A); the lower end of the rotating shaft is connected to the second rotating shaft by using the universal joint (para 0022); and the universal joint is in key connection with the rotating shaft and the second rotating shaft (para 0022, chain reads on key) in order to steer more than one wheel (para 0021).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination of Cheng and Pan Xin such that the manual steering apparatus further comprises a universal joint and a second rotating shaft; the manual steering apparatus is located in the steering rack; the lower end of the rotating shaft is connected to the second rotating shaft by using the universal joint; and the universal joint is in key connection with the rotating shaft and the second rotating shaft as suggested by Ickes in order to steer more than one wheel.  

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714